



REGAL BELOIT CORPORATION


TARGET SUPPLEMENTAL RETIREMENT PLAN




PARTICIPATION AGREEMENT







Participant Name:                                    


Participant Social Security Number:                         


Eligibility Date:                                    


Employment Commencement Date*:        ______________________
*For purposes of determining Years of Service for Early Retirement only.


I have received and read the material describing the REGAL BELOIT CORPORATION
Target Supplemental Retirement Plan (the “Plan”) and my rights under the Plan. I
acknowledge that I have been designated eligible to participate in the Plan, and
I agree to be bound by its terms and provisions.
[ALTERNATIVE LANGUAGE: [Notwithstanding anything in the Plan to the contrary, I
agree that my monthly retirement benefit under Section 4.01 of the Plan shall be
reduced by an amount equal to $________. The Surviving Spouse benefit shall be
calculated after taking into account such reduction from my benefit.
I understand that by participating in the Plan, my benefits under the 27/30 Plan
are frozen as of April 10, 2012. I also understand that if I do not remain in
employment until Early or Normal Retirement under the Plan, then I will forfeit
my benefits under the Plan, and also not have accrued further benefits under the
27/30 Plan after April 10, 2012.]
This Participation Agreement shall inure to the benefit of, and be binding upon
the Company and upon me and my surviving spouse entitled to receive payments
under the Plan. I further understand that the Company may terminate or amend the
Plan at any time, and that participation in the Plan does not create a contract
or guarantee of employment.






                                            
Date                    Signature of Participant
 


REGAL BELOIT CORPORATION


 
                                            
Date



